      Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 1 of 9 PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI



 UNITED STATES OF AMERICA,

            Plaintiff,

            v.                                             Case No. 4:20-cv-1337

 DANIEL KEITH STEELE,

          Defendant.
 _______________________________________


                                           COMPLAINT

       Plaintiff, the United States, through its undersigned counsel, sets forth its complaint against

the defendant Daniel Keith Steele and alleges as follows:

       1.        This civil action is brought by the United States to recover an unpaid civil penalty

assessed against Steele for his willful failure to report his interests in certain foreign financial

accounts timely, as required by 31 U.S.C. § 5314 and its implementing regulations (commonly

referred to as an “FBAR penalty”), plus interest, failure to pay penalties and other additional

amounts, such as administrative costs, that have accrued and continue to accrue, as provided by

law, from the date of assessment until paid.

                                       Authorization for Suit

       2.        The United States brings this suit under 31 U.S.C. § 3711(g)(4)(C) and in

accordance with 31 U.S.C. § 5321(b)(2) at the direction of the Attorney General of the United

States and at the request of, and with the authorization of, the Internal Revenue Service (“IRS”)

Office of Division Counsel, a delegate of the Secretary of Treasury of the United States.




                                                  1
       Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 2 of 9 PageID #: 2




                                       Jurisdiction and Venue

        3.      Jurisdiction over this action is conferred upon the district court by 28 U.S.C.

§§ 1331, 1345, and 1355(a) because it arises under a federal statute, the United States is the

plaintiff, and the action seeks to recover civil penalties assessed under 31 U.S.C. § 5321(a)(5).

        4.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b)(2) because Steele

resides within this judicial district, and a substantial part of the events giving rise to the United

States’ claim occurred in this judicial district.

                                              Defendant

        5.      Daniel Keith Steele is a citizen of the United States of America.

        6.      Steele is currently incarcerated at the Federal Residential Reentry Facility in St.

Louis, Missouri. Steele is married to Judy D. Steele.

                                          Background Facts

        7.      During 2012, Steele engaged in a scheme to defraud and to obtain money and

property from domestic investors by means of material false and fraudulent pretenses,

representations, and promises.

        8.      Steele led these investors to believe that he had invested their funds in foreign

currency exchange markets and that those investments resulted in positive net returns.

        9.      In fact, Steele did not invest a sizeable portion of the investors’ funds in any

investment, and the investments did not generating the represented returns.

        10.     Steele solicited at least 24 potential investors to invest approximately $2.02 million

in one or more of the following pooled investment vehicles: (1) Steele Management LLC; (2)

Champion Management, a.k.a. Champion Management Int.; and (3) Oracle Forex Fund, LP

(together, the "Steele Companies").




                                                    2
       Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 3 of 9 PageID #: 3




       11.        During 2012, Steele was the owner, operator, and manager of each of the Steele

Companies.

       12.        During 2012, Steele deposited the investors’ funds in domestic bank accounts

controlled by himself and his wife, Judy Steele.

       13.        Steele represented that funds contributed by investors would be invested by Steele

through one or more of the Steele Companies.

       14.        Steele represented that the funds would be traded on foreign currency exchange

markets, and that investors should expect Steele’s trading activities to yield monthly returns

ranging between 12.776% and 28.7%.

       15.        Steele did not intend to engage in foreign currency trading with all of the funds

provided to him by investors.

       16.        Of the at least $2.02 million solicited by Steele and conveyed to Steele or the Steele

Companies by investors, only $1,259,036.00 was ever transferred to any other party for the

purpose of being used in foreign currency trading.

       17.        Steele used the investors’ funds he did not use for foreign currency trading on their

behalf for his personal use or for the personal use of others, including the purchase of automobiles

for Steele and Steele’s family members and the repayment of prior investors with funds contributed

by later investors.

       18.        For example, in June 2012, Steele and his family went on a weeklong luxury cruise

trip in Alaska.

       19.        Steele paid for the trip referenced in the immediately preceding paragraph with

$16,000 of misappropriated funds from investors.




                                                    3
      Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 4 of 9 PageID #: 4




       20.     Steele issued false reports to investors showing falsely inflated returns on their

investments.

       21.     Steele’s foreign currency trading on behalf of investors either: 1) generated trading

losses; 2) generated no gains; or 3) resulted in profits far less than what was reported to investors

by Steele.

       22.     The Missouri Secretary of State investigated Steele for his fraudulent foreign

currency trading on behalf of investors.

       23.     In the course of the investigation referenced in the immediately preceding

paragraph, Steele prepared and provided to representatives of the Missouri Secretary of State false

bank account statements.

       24.     Steele submitted the false bank account statements referenced in the immediately

preceding paragraph to representatives of the Missouri Secretary of State to forestall detection of

the crimes for which he was being investigated.

       25.     On September 25, 2013, the U.S. Commodity Futures Trading Commission

(“CFTC”), in part as a result of events related above, filed a complaint against Steele seeking

injunctive relief and the imposition of civil penalties for violations of the Commodity Exchange

Act and regulations promulgated by the CFTC. See U.S. Commodity Futures Trading Commission

v. Daniel K. Steele, et al., Case No. 4:13-cv-01900-RLW (E.D. Mo. 2014) – Docket No. 1.

       26.     On December 14, 2014, the CFTC obtained a judgment against Steele, permanently

enjoining him from engaging in the trading of any commodity, ordering him to pay restitution of

$1,544,722.81, and ordering him to pay a civil monetary penalty of $1,000,000. Id. – Docket No.

68.

       27.     On October 7, 2015, in part as a result of events related above, Steele was indicted




                                                  4
       Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 5 of 9 PageID #: 5




by the U.S. Attorney for the Eastern District of Missouri on one count of mail fraud, four counts

of wire fraud, and two counts of unlawful monetary transactions. See United States v. Daniel Keith

Steele, Case No. 4:15-cr-00460-HEA (E.D. Mo. 2016) - Docket No. 1.

       28.     On October 3, 2016, Steele pleaded guilty to one count of mail fraud and four

counts of wire fraud. Id. – Docket No. 61.

       29.     On March 29, 2017, Steele was sentenced to a term of 84 months of imprisonment

and ordered to pay restitution of $1,491,593.03.

          Steele Willfully Failed to Report His Interest in a Foreign Bank Account

       30.     Section 5314 of Title 31 of the United States Code authorizes the Secretary of the

Treasury to require United States citizens or residents (“U.S. persons”) to file reports when they

make a transaction or maintain a relationship for any person with a foreign financial agency. See

31 U.S.C. § 5314(a).

       31.     Under the implementing regulations to § 5314, “[e]ach United States person having

a financial interest in, or signature or other authority over, a bank, securities, or other financial

account in a foreign country shall report such relationship” to the IRS “for each year in which such

relationship exists . . . [on] a reporting form prescribed under 31 U.S.C. § 5314.” See 31 C.F.R. §

1010.350(a).

       32.     To fulfill the reporting requirement imposed under 31 U.S.C. § 5314 for calendar

year 2012, a U.S. person who had a financial interest in, or signature or other authority over, a

foreign bank, securities, or other financial account was required to report the interest to the IRS by

filing a Form TD F 90-22.1, “Report of Foreign Bank and Financial Accounts,” commonly known

as an “FBAR,” by June 30 of the following year if the aggregate balance of such account(s)




                                                   5
       Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 6 of 9 PageID #: 6




exceeded, at any time during 2012, $10,000. See 31 C.F.R. §§ 1010.306(c) and 1010.350(a)

(formerly, 31 C.F.R. §§ 103.24(a) and 103.27(c)(2010)).

       33.     During or before 2012, in furtherance of the scheme identified above, Steele opened

at least four bank accounts at MIG Bank in Lausanne, Switzerland under the names of Daniel Keith

Steele and Judy Steele.

       34.     During 2012, Steele deposited funds from investors in the scheme identified above

into an account ending in **6956 at MIG Bank that he opened and maintained in his name and

that of his wife, Judy Steele.

       35.     Steele did not inform the investors he received funds from that he intended to

transfer their funds to accounts at a foreign financial institution held in his name.

       36.     During 2012, Steele had access to and received regular updates from MIG Bank on

the status and value of all closed and open foreign currency exchange transactions in the MIG

Bank accounts controlled by Steele.

       37.     Steele received the account information referenced in the immediately preceding

paragraph in the form of daily account statements, month-end account statements, as well as

through regular online access to MIG Bank’s trading platform.

       38.     In November 2012, Steele transferred $160,000 from MIG Bank account ending

**6956 to open a second MIG Bank account ending in **9513 owned and/or controlled by Steele

and Judy Steele.

       39.     In November 2012, Steele transferred $160,000 from MIG Bank account ending

**6956 to open a third MIG Bank account ending in **9514 owned and/or controlled by Steele

and Judy Steele.




                                                  6
      Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 7 of 9 PageID #: 7




       40.     During 2012, Steele owned and/or controlled a fourth account at MIG Bank ending

in **4900 0.

       41.     During 2012, Steele wired at least $744,336 of investors’ funds to accounts owned

or controlled by him at MIG Bank, referenced above in paragraphs 34, 38, 39, and 40, for the

purported purpose of foreign currency exchange trading.

       42.     Before opening the financial accounts described above in paragraphs 34, 38, 39,

and 40 at MIG Bank, Steele had no personal or financial ties with Switzerland.

       43.     Steele has never visited Switzerland.

       44.     Steele was self-employed as a construction worker prior to engaging in foreign

currency trading.

       45.     Steele had no professional education or professional experience with investing prior

to accepting investments from third party investors.

       46.     As of the filing date of this complaint, Steele has not filed a 2012 individual federal

income tax return.

       47.     Steele did not seek professional advice about his tax or reporting obligations for his

foreign financial accounts.

       48.     During 2012, Steele had a financial interest one or more foreign bank, securities, or

other financial accounts at MIG Bank, in which the aggregate balance exceeded $10,000.

       49.     Steele was required to report his interest in one or more foreign bank, securities, or

other financial accounts for the 2012 calendar year, to the United States by submitting an FBAR

by June 30, 2013.

       50.     For the reasons described above, Steele willfully failed to file an FBAR for the

2012 year by June 30, 2013.




                                                 7
        Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 8 of 9 PageID #: 8




        51.    As of the filing date of this complaint, Steele has not filed a 2012 FBAR.

                                         Claim for Relief

        52.    Section 5321(a)(5) of Title 31 U.S.C. provides for the imposition of civil penalties

against any person who fails to comply with the FBAR reporting requirements under 31 U.S.C. §

5314.

        53.    In the case of any person who willfully violates the FBAR reporting requirements,

inter alia, by failing to file a timely FBAR, disclosing the existence of a foreign financial account

or any other identifying information required to be disclosed with regard to said account, the

maximum amount of the penalty that may be assessed for such violation is the greater of: (i)

$100,000; or (ii) 50% of the balance in the account at the time of the violation. See 31 U.S.C. §

5321(a)(5)(C), (D).

        54.    On September 26, 2018, a delegate of the Secretary of the Treasury timely made an

FBAR penalty assessment, pursuant to 31 U.S.C. § 5321, against Steele in the amount of $100,000,

related to his willful failure to submit a FBAR for his MIG Bank account ending in **6956 for the

year ending December 31, 2012.

        55.    A delegate of the Secretary of the Treasury gave Steele notice of the FBAR penalty

assessment identified in paragraph 54.

        56.    In addition to the principal amount of the assessments described in paragraph 54

above, Steele is liable for a late-payment penalty pursuant to 31 U.S.C. § 3717(e)(2) and 31 Code

of Federal Regulations § 5.5(a), and interest accruing pursuant to law.

        57.    Despite notice and demand for payment of the FBAR penalty assessed for the 2012

calendar year, Steele has neglected, failed, or refused to pay in full this assessment, and there

remains due and owing from Steele the sum of $113,961.65, as of September 23, 2020, plus




                                                 8
      Case: 4:20-cv-01337 Doc. #: 1 Filed: 09/24/20 Page: 9 of 9 PageID #: 9




accrued interest, penalties, and other statutory additions as provided by law, incurred since

September 23, 2020.

       WHEREFORE, plaintiff the United States requests that this Court enter judgment in its

favor as follows:

       a.      Enter a money judgment in favor of the United States and against defendant Daniel

Keith Steele for the unpaid willful FBAR penalty liability pursuant to 31 U.S.C. § 5321(a)(5) for

the 2012 calendar year in the total amount of $113,961.65, plus interest and penalties authorized

by 31 U.S.C. § 3717(c)(2) and 31 C.F.R. § 5.5(a) and other statutory additions as provided by law

accruing after September 23, 2020, until the judgment is paid, and

       b.      Award the United States its costs in bringing this action and such other and further

relief as the Court deems just and proper.


Dated: September 24, 2020                            JEFFREY B. JENSEN
                                                     United States Attorney

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     /s/ Julian T. A. Lee
                                                     JULIAN T. A. LEE
                                                     NY Bar Number: 4523684
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 7238
                                                     Washington, D.C. 20044
                                                     202-307-6140 (o)
                                                     202-514-6770 (f)
                                                     Julian.Lee@usdoj.gov
                                                     Attorney for the United States




                                                9
